Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Julian Gonzalez on January 5, 2021.
The application has been amended as follows:
IN THE CLAIMS
Claims 8-10 Canceled.
Claim 11 (Currently Amended) The hammer with a linearly moveable claw assembly according to claim 1, the leaf spring 
Claim 12 (Currently Amended) The hammer with a linearly moveable claw assembly according to claim 1, the bar clamp including an end extending from the claw body, said end being manipulable by a user to move the bar clamp from an engaged position to a released position.
Claim 13 Canceled.
1, the bar being textured to enhance frictional engagement.
Claim 15 (Currently Amended) The hammer with a linearly moveable claw assembly according to claim 1, the bar comprising a rack with a plurality of spaced apart teeth.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948.  The examiner can normally be reached on Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TYRONE V HALL JR/           Primary Examiner, Art Unit 3723